TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00703-CR




                            Oscar Ismael Martinez, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee



 FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
     NO. B-99-0532-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING




               A jury found appellant Oscar Ismael Martinez, Jr., guilty of criminally negligent

homicide. See Tex. Penal Code Ann. § 19. 05 (West 1994). The jury assessed punishment at

imprisonment for ten years.

               Appellant represents himself on appeal. A reporter’s record was not requested and,

after appellant was given notice and an opportunity to cure, the appeal was submitted for decision

without a reporter’s record. See Tex. R. App. P. 37.3(c)(1). Appellant did not file a brief or

respond to this Court’s notices. See Tex. R. App. P. 38.8(b)(4). We have examined the record

before us and find no fundamental error that should be considered in the interest of justice.
              The judgment of conviction is affirmed.




                                           __________________________________________

                                           Marilyn Aboussie, Chief Justice



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: February 15, 2001

Do Not Publish




                                              2